Citation Nr: 0006852	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for degenerative 
spondylosis of the lumbar spine and degenerative disc disease 
of L4-5 and L5-S1, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965, from November 1965 to July 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an November 1991 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the veteran's 10 
percent evaluation for degenerative spondylosis of the lumbar 
spine and degenerative disc disease of L4-5 and L5-S1 under 
Diagnostic Code 5295.  The case was appealed to the Board.  

In September 1992, the Board REMANDED the case to the RO for 
additional development.  In a June 1993 rating decision, the 
RO increased the evaluation for degenerative spondylosis of 
the lumbar spine and degenerative disc disease of L4-5 and 
L5-S1 to 20 percent under Diagnostic Codes 5292 and 5295 
effective from the date of the veteran's reopened claim in 
May 1991.  In a September 1993 statement, the veteran stated 
that he wished to continue his appeal on his low back 
disability. 
Although the June 1993 increase represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Moreover, the veteran, in a September 
1993 statement, expressed a specific intent to continue the 
appeal.  Thus, that appeal is open.  In a May 1998 rating 
decision, the RO continued the veteran's 20 percent 
evaluation. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his low back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

Degenerative spondylosis of the lumbar spine and degenerative 
disc disease of L4-5 and L5-S1 is manifested by severe 
functional impairment.


CONCLUSION OF LAW

Degenerative spondylosis of the lumbar spine and degenerative 
disc disease of L4-5 and L5-S1 is 40 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for degenerative 
spondylosis of the lumbar spine and degenerative disc disease 
of L4-5 and L5-S1 is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, his assertion that his service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met.  38 
U.S.C.A. § 5107(a).

I.  History

Service medical records indicate that the veteran complained 
of low back pain during service and was diagnosed with low 
back strain.  At a July 1990 VA examination, the veteran 
complained of back pain.  In October 1990, the RO granted 
service connection for degenerative spondylosis of the lumbar 
spine and degenerative disc disease of L4-5 and L5-S1 and 
assigned a 10 percent evaluation under Diagnostic Code 5295.

In March 1991, the veteran reopened his claim for an 
increased evaluation for low back disability.  A November 
1990 VA medical record shows that the veteran was seen 
complaining of back pain.  On evaluation, flexion was limited 
to 30 degrees with pain, there was pain with straight leg 
raises, and decreased sensation on the lateral surface of the 
left leg.  The diagnosis was low back pain.  In an April 1991 
rating decision, the RO denied his claim for an increased 
evaluation for his low back disability.  In May 1991, the 
veteran again requested evaluation of his low back disorder 
alleging that his back was worse and he had recently lost his 
job due to this disorder.  VA medical records from March to 
September 1991 show that the veteran was seen complaining of 
low back pain.  A March 1991 notation states that the veteran 
had the signs and symptoms of left sciatica, L4-5 and L5-S1 
with X-ray evidence of degenerative disc disease at these 
levels.  VA medical records dated in April, May and September 
1991 show tender lumbosacral spine bilaterally.  Diagnoses 
included chronic low back pain.  In August 1991, the veteran 
stated that he wore a back brace due to his service-connected 
back disability.  In November 1991, the RO continued the 10 
percent evaluation for degenerative spondylosis of the lumbar 
spine and degenerative disc disease of L4-5 and L5-S1.  The 
veteran appealed the case to the Board, and in September 
1992, the Board REMANDED for additional development.

At an October 1992 VA examination, the veteran reported 
chronic back pain with radiation to both legs, more so on the 
left.  Previous x-rays showed findings consistent with 
degenerative spondylosis.  On evaluation, posture and gait 
were normal and he was able to perform heel and toe walking.  
There was no paraspinous muscle spasm noted and there was no 
tenderness to palpitation over the vertebral column.  Range 
of motion exercises revealed forward flexion to 70 degrees, 
backward extension to 20 degrees, bilateral flexion to 15 
degrees, and bilateral rotation to 30 degrees.  There was 
normal strength with no evidence of muscle atrophy in the 
lower extremities.  Dorsal pedal pulses were normal and 
straight leg raises to 90 degrees did not produce pain.  Deep 
tendon reflexes in the lower extremities were sluggish 
bilaterally.  X-rays of the lumbar spine revealed disc space 
narrowing at L4-5 and L5-S1 with anterior and lateral 
spurring at the same level.  A CT scan of the lumbar spine 
revealed degenerative disc at L5-S1 and minimal degenerative 
disc at L4-5 with arthritic changes at the apophyseal joints.  
The impression included degenerative arthritis and chronic 
degenerative disc disease of the lumbar spine.

In an October 1992 statement, R.F. stated that the veteran 
worked for him as a helper for 6 months, but as the veteran 
was unable to lift heavy furniture, he had to let him go.

At an October 1992 VA neurological examination, cranial 
nerves were intact, motor strength was 5/5 in all muscles, 
and sensory was intact.  Lumbosacral spine flexion was 15 
degrees, extension was 0, and straight leg raises were 
positive at 70 degrees on the right and negative on the left.  
The assessment included severe mechanical low back pain with 
fairly significant spondylosis and degenerative joint disease 
in the back.  The examiner noted that the neuro exam was 
nonfocal with the exception of pathey numbness distally in 
left upper extremity probably due to diabetic neuropathy.  In 
June 1993, the RO increased the veteran's degenerative 
spondylosis of the lumbar spine and degenerative disc disease 
of L4-5 and L5-S1 to 20 percent effective May 14, 1991, the 
date of his claim for increase.  In a September 1993 
statement, the veteran requested that his appeal be 
continued.

The Board concludes that the prior appeal is pending.  As 
noted previously, a decision awarding a higher rating, but 
less than the maximum does not stop the appeal.  AB, 6 Vet. 
App. at 38.  In a May 1998 rating decision, the RO continued 
the veteran's 20 percent evaluation under Diagnostic Codes 
5292 and 5295. 

II.  Analysis

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

The RO has evaluated the veteran's lumbar spine disability 
under Diagnostic Codes 5295-5292.  Under Diagnostic Code 
5295, a 20 percent evaluation is warranted with muscle spasm 
on extreme forward bending and loss of lateral spine motion 
unilateral, in standing position.  An evaluation of 40 
percent is provided where there is severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  Under 
Diagnostic Code 5292, a 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine and a 
40 percent requires severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292 (1999).  The Board notes 
that the maximum disability rating available under both 
Diagnostic Codes 5292 and 5295 is 40 percent.

As the veteran has degenerative disc disease, the Board will 
also consider Diagnostic Code 5293.  A 40 percent evaluation 
is provided for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  A 60 percent evaluation is warranted for 
pronounced invertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriated to the site of the 
diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999). 

As noted above, the veteran, in his VA Form 9 dated in July 
27, 1998, contended that he experienced back pain with 
radiation down his legs, which disrupted his sleep, limited 
his range of motion, and generally interfered with his 
ability to function and was not relieved with 800 mg of 
Motrin 2-3 times per day.  At a September 1998 VA 
examination, the veteran complained of daily low back pain 
that radiates up into the thoracic spine.  The veteran 
reported that bending, turning, and lifting make the pain 
worse.  He stated that he used a back brace and a cane and 
took Motrin and Tylenol for his back.  On evaluation, there 
was no deformity or tenderness and the musculature was 
normal.  Ranges of motion were forward flexion to 58 degrees, 
backward extension to 9 degrees, right lateral flexion to 7 
degrees, left lateral flexion to 13 degrees, right rotation 
to 6 degrees, and left rotation to 11 degrees with complaints 
of pain through all ranges of motion.  There was no loss of 
pain or touch sensation in the lower extremities; however 
straight leg raises at 16 degrees on the right and 21 degrees 
on the left caused pain in the back.  X-ray evidence revealed 
degenerative arthritis and degenerative disc disease at L5-
S1.  The diagnoses were remote injury of the lumbar spine 
with subsequent chronic pain and degenerative arthritis and 
degenerative disc disease at L5-S1 of the lumbar spine.  The 
examiner opined that the functional loss due to low back pain 
was significant.  

The veteran's degenerative spondylosis of the lumbar spine 
and degenerative disc disease of L4-5 and L5-S1 has been 
awarded a 20 percent schedular evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5295-5292.  Under the rating 
schedule, a 20 percent evaluation is assigned when the back 
disability is productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, while a 40 percent evaluation is for 
assignment for a severe disability with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under this Diagnostic 
Code 5292, moderate limitation of the lumbar spine is rated 
at 20 percent and severe limitation of the lumbar spine is 
rated at 40 percent.  When a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  A separate rating need not be made for pain but 
the impact of pain must be considered in making a rating 
decision.  See VAOPGCPREC 9- 98, Fed. Reg. 63 (1998); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  The VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness to the extent that any such symptoms are supported 
by adequate pathology.  DeLuca, 8 Vet. App. at 206.

After reviewing the evidence, the Board finds that the 
veteran's degenerative spondylosis of the lumbar spine and 
degenerative disc disease of L4-5 and L5-S1 meets the 
criteria for a 40 percent evaluation.  The record reveals 
that the veteran has marked limitation of motion of the 
lumbar spine with X-ray and CT scan evidence of degenerative 
arthritis and degenerative disc disease.  Additionally, the 
examiner reported that the veteran experienced pain during 
range of motion testing and that he experienced significant 
functional loss due to pain.  It is clear from the examiner's 
statement that the veteran continued his range of motion 
after the commencement of pain.  Unfortunately, the 
examination was not sufficiently detail so as to establish 
the veteran exact functional loss due to the DeLuca factors.  
Therefore, we have considered all the evidence of record.  
Although the ranges of motion have varied during the appeal 
period, the November 1990 treatment record reflected 
limitation of flexion to 30 degree.  In October 1992 widely 
divergent findings were recorded.  However, the report noting 
flexion to 15 degrees and extension to 0 degrees is far more 
consistent with the rest of the record.  We also note that 
the October 1992 examiner commented that there was severe 
mechanical low back pain.  Such pain must be considered in 
determining the veteran's functional impairment.  Overall, 
the evidence tends to establish that there is severe 
functional impairment.  Therefore, a 40 percent evaluation 
pursuant to either 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
or 5295 (1999) is warranted.  

As noted above, a 40 percent evaluation is the highest 
available evaluation under Diagnostic Codes 5292 and 5295.  
However, the preponderance of evidence is against an 
evaluation in excess of 40 percent for his degenerative 
spondylosis of the lumbar spine and degenerative disc disease 
of L4-5 and L5-S1.  The Board notes that the current 
evaluation also would contemplate the presence of severe 
intervertebral disc syndrome under Diagnostic Code 5293.  A 
higher evaluation requires pronounced invertebral disc 
syndrome with persistent symptoms compatible sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999) . There is no medical evidence of record showing 
findings of pronounced invertebral disc syndrome with 
persistent symptoms with little intermittent relief.  Sciatic 
neuropathy has not been consistent described.  The 1998 
examination disclosed that there were hypoactive reflexes 
rather than absent reflexes.  Although the examiner 
determined that there was significant functional loss, he did 
not state that there was pronounced functional loss.  The 
Social Security report established that the veteran could 
stand and walk for two hours during a work shift and that he 
could sit stand and walk for an hour at a time.  He could 
lift twenty-five pounds and occasionally carry up to fifty 
pounds.  This tends to establish that there is more than 
little intermittent relief.  

Moreover, while it is clear from the record that the veteran 
suffers pain associated with his low back disability as well 
as loss of range of motion of the lumbar spine, there is no 
objective evidence, such as disuse atrophy or fatigability, 
to indicate that the veteran's low back symptoms, including 
pain and weakness, result in any additional limitation of 
function to a degree that would support a disability 
evaluation in excess of the 40 percent.  The Board would also 
note that a 40 percent evaluation corresponds with severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Based on the record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's degenerative 
spondylosis of the lumbar spine and degenerative disc disease 
of L4-5 and L5-S1.  As such, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990)



ORDER

A 40 percent evaluation for degenerative spondylosis of the 
lumbar spine and degenerative disc disease of L4-5 and L5-S1 
is granted subject to the laws and regulations governing the 
award of monetary benefits.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

